In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-20-00057-CV
       ___________________________

          RITA RAMON, Appellant

                      V.

GLADNEY CENTER FOR ADOPTION, Appellee



    On Appeal from the 352nd District Court
            Tarrant County, Texas
        Trial Court No. 352-305848-19


   Before Sudderth, C.J.; Gabriel and Kerr, JJ.
 Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

        The trial court signed the judgment in this case on June 20, 2019, and

Appellant Rita Ramon filed a motion for new trial on July 11, 2019, making her notice

of appeal due within 90 days after the judgment’s signing. See Tex. R. App. P.

26.1(a)(1). However, Appellant did not file her notice of appeal until February 18,

2020.

        We notified Appellant of our concern that we lacked jurisdiction over the

appeal because the notice of appeal was not timely filed. We stated that unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds to continue the appeal, we would dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 25.1(b), 26.1, 42.3(a), 44.3.

        Appellant filed a response, but it does not show grounds for continuing the

appeal. Therefore, we dismiss the appeal for want of jurisdiction. See, e.g., In re D.A.,

No. 02-15-00346-CV, 2015 WL 9244637, at *1 (Tex. App.—Fort Worth Dec. 17,

2015, no pet.) (mem. op.) (“The time for filing a notice of appeal is jurisdictional in

this court, and absent a timely-filed notice of appeal or extension request, we must

dismiss the appeal.”); see also Tex. R. App. P. 42.3(a), 43.2(f).



                                                         /s/ Bonnie Sudderth
                                                         Bonnie Sudderth
                                                         Chief Justice

Delivered: April 2, 2020
                                              2